Order entered March 5, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-21-00085-CV

                IN RE DANIEL J. EDELMAN, INC., RELATOR

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-06253-C

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ

of mandamus. The stay issued by this Court on February 5, 2021 will remain in

place until March 12, 2021, and will be lifted at that time unless it is further extended

by the Texas Supreme Court.




                                               PER CURIAM